DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on 10/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
	Claims 1-28 remain pending in the application, with claims 1-10 being examined and claims 11-28 being withdrawn pursuant to the election filed 10/20/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4-7, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first plurality of diffusion ports is axially spaced" in line 5.  There is insufficient antecedent basis for this limitation in the claim. A first plurality of diffusion ports have not been claimed, as such it is unclear what this limitation is referring to. However, it is noted that claim 2 recites a first plurality of diffusion ports. As such, for examination it will be interpreted that claim 3 is dependent on claim 2 instead of claim 1. 
Claim 4 recites the limitation "the cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim. No cells have previously been claimed, as such it is unclear what cells are being referred to. 
Claims 5-7 are rejected by virtue of being dependent on a rejected claim. 
Claim 10 recites the limitation “a first loading port extending from upper surface to the chamber at a location adjacent… a second loading port extending from upper surface to the chamber at a location adjacent” on lines 1-4. What upper surface is being referred to? From claim 1 which 10 depends, there is a body with an upper surface and a chamber that is defined by an upper surface. For examination, it will be interpreted that it the upper surface in claim 10 is the upper surface of the body. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nath (US-2018/0066220-A1).
Regarding claim 1, Nath teaches a microfluidic device with spatially controlled cell isolation capacity, comprising: 
a body (embodiment 10) having ([0046], Figure 1A, 2A-D): 
an upper surface (top 36) ([0047], Figures 2A-D); 
The outer surface of top 36 seen in Figure 2C defines an upper surface. 
a chamber (chamber 34) within the body (10), the chamber (34) defined by first and second sides, first and second ends, an upper surface and a lower surface ([0046], [0047], Figure 1A, 2A-D); and
	It is seen in Figures 2A-D that the chamber 34 will be defined by first and second sides, first and second ends, and upper and lower surfaces. The middle layer 33 seen in Figure 2B is understood to define first and second sides and first and second ends of the chamber 34. The ends of the chamber are understood to be the short ends of chamber 34 where channel 35 connects, and the sides of the chamber are the long ends of the chamber 34. The inner surface of bottom layer 37 seen in Figure 2B defines a bottom surface of the chamber, and the inner surface of the top layer 36 defines an upper surface of the chamber. 
first and second gradient ports (channel 35) communicating with the chamber (34) ([0047], Figures 2A-D);
	It is seen in Figure 2B specifically that there is a channel 35 that is on either end of the chamber 34, in the annotated Figure 2B below the two dashed circles enclose the parts of the channel 35 that are being considered the gradient ports. It is understood that the openings to the channel 35 in the dashed circles are first and second gradient ports. Herein, when referring to the first and second gradient ports, channel 35 will be used as a reference number. 

    PNG
    media_image1.png
    468
    477
    media_image1.png
    Greyscale

a moveable rod (HF 31) positionable in the chamber (34) and having a first end supportable by the first gradient port and a second end supportable by the second gradient port (35) ([0047], Figures 2A-D).
[0040] states that hollow fiber is HF, and that it is a tubular membrane defining a central lumen, an elongated body having an inner and outer surface, and two openings. It is seen in the annotated Figure 2B above, as well as in Figure 2C that the HF 31 will be supported by the channel 35, in particular it will be supported in the area enclosed by the two dashed circles in the annotated Figure 2B above. It is understood that the HF 31 is movable, as seen in Figures 2A-2B where the HF 31 is lowered into the chamber 34. 
Regarding claim 4, Nath further teaches a hydrogel polymerized in the chamber (34), the cells being receivable in the hydrogel.
[0006] recites “In some examples, the device also includes a fluid or a hydrogel matrix located in the chamber, for example, surrounding the one or more channels.” [0046] states that there is inlet 13 and outlet 14 coupled to the chamber for the introduction and removal of fluid, hydrogel, and/or air in the chamber, where in Figure 2C the inlet is 38 and outlet is 39. 
Note: recitation that “the cells being receivable in the hydrogel” is an intended use of the hydrogel that does not add any additional structure to the hydrogel. If there is a hydrogel, it would be capable of receiving cells. As such, so long as the prior art teaches a hydrogel, it will read on the claims. 
However, it is noted that for an alternative embodiment where there are multiple HFs Figure 9 shows seeding of the first set of HFs and matrix with individual cells, and the perfusion of the matrix (hydrogel) seeded with cells ([0021]). It is therefore understood that the hydrogel is capable of receiving cells, as the hydrogel is understood to be the same in all embodiments seen in Figures 1A-C. 
Regarding claim 8, Nath further teaches wherein the first end of the chamber (34) is defined by a generally arcuate first end wall.
It is seen in Figure 2B that the end of the chamber 34 on the left is curved, this being the short side of the chamber 34. 
Regarding claim 9, Nath teaches the microfluidic device of claim 8. Nath further teaches wherein the second end of the chamber (34) is defined by a generally arcuate second end wall.
It is seen in Figure 2B that the end of the chamber 34 on the right side is curved. 
Regarding claim 10, Nath further teaches a first loading port (inlet 38) extending from upper surface to the chamber (34) at a location adjacent the first end of the chamber (34) and a second loading port (outlet 39) extending from upper surface to the chamber (34) at a location adjacent the second end of the chamber (34) ([0047], Figures 2A-D).
It is seen in Figure 2C that there is a top 36, which is understood to form part of the upper surface of the chamber 34, where there is inlet 38 adjacent to one end of the chamber 34 and outlet 39 adjacent to the opposite end of the chamber 34, the ends of the chamber being the short ends.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-10 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cha (US-2017/0211029-A1) in view of Nath (US-2018/0066220-A1).
Regarding claim 1, if it is determined that Nath does not teach a microfluidic device with spatially controlled cell isolation capacity, Cha teaches a microfluidic device with spatially controlled cell isolation capacity, comprising: 
a body (substrate 10) having ([0061], [0062], Figure 1): 
a chamber (cell fixing well 20) within the body (10), the chamber (20) defined by first and second sides, first and second ends ([0064], Figure 1); and 
	It is described that the cell fixing well 20 (chamber) has a first side wall WS 1 and a second side wall WS2, where it is further seen in Figure 1 that the cell fixing well 20 (chamber) has the side walls, and first and second ends ([0064]). In the annotated Figure 1 below, it is understood that the dashed rectangle encloses a first end of the cell fixing well 20, where the side opposite to the dashed rectangle is a second end. The solid rectangle encloses a first side, where the side opposite to the solid rectangle is a second side. 

    PNG
    media_image2.png
    271
    425
    media_image2.png
    Greyscale

first and second gradient ports communicating with the chamber (20); 
	Figures 3-9 show the method of fabricating the NVU-on-a-chip, where there is a first passage 35 and second passage 45 that have an inlet port IP and outlet port OP ([0080], [0084], Figure 3). It is understood that the two outlet ports labeled in Figure 3 are the first and second gradient ports that communicate with the cell fixing well 20 (chamber). 
a moveable rod (micro-needle 60) positionable in the chamber (20) and having a first end supportable by the first gradient port and a second end supportable by the second gradient port ([0084], Figure 4).
It is seen in Figure 4 that there are micro-needles 60 that can pass through the first passage 35 in a first direction D1 to be inserted into the second passage 45 via cell fixing well 20 ([0084]). It is further seen in Figure 4 that the micro-needles 60 (movable rod) will be supported by the two outlet ports that were labeled in Figure 3. 
[0080] describes how channel 75 (see Figure 7) passing through ECM simulation material 70 is formed, where the ECM material includes “an extracellular matrix including at least one of collagen, fibronectin, fibrin, fibrinogen, elastin, hyaluronic acid, proteoglycan, laminin, heparin sulfate, chondroitin sulfate, keratin sulfate and Matrigel, hydrogel including at least one of alginate, polyethylene glycol, silicon hydrogel, polyacrylamide, polyethylene oxide, polypyrrolidone, glycosaminoglycan and polyhema, mixture of the extracellular matrix and hydrogel, chemical variant of the extracellular matrix, chemical variant of the hydrogel, or mixture of the chemical variant of the extracellular matrix and the chemical variant of the hydrogel.” [0084] describes where the forming of the channel 75 includes inserting micro-needle 60 into the first passage 35, cell fixing well 20, and the second passage 45, and then filling the cell fixing well 20 with an ECM simulation material in a sol state, where [0085] describes where the ECM simulation material in the sol state is formed along the micro-needle 60 in the cell fixing well 20 to cover and surround the micro-needle 60. [0087] then describes where the ECM simulation material 70 in the gel state may be formed by applying heat, where the micro-needle 60 then goes in a second direction D2 to be separated from the first passage 35 (see Figure 6).  
Cha describes the formation of the channel 75, however is silent with regards to how the ECM simulation material 70 is maintained within the cell fixing well 20, therefore, it would have been necessary and thus obvious to look to the prior art for conventional methods of filling a cell fixing well with ECM. It is understood that there would need to be at least a bottom portion to the substrate 10 such that the ECM simulation material 70 does not fall out the bottom of the substrate 10. Nath provides this conventional teaching showing that it is known in the art to use top and bottom layers to enclose a middle layer that defines a chamber to be filled with a hydrogel (Nath; [0046], [0047], Figures 2A-D). Therefore, it would have been obvious to one having ordinary skill in the art to have top and bottom layers to enclose the substrate 10 of Cha motivated by the expectation of successfully practicing the invention of Nath.
It is understood that the outer surface of top layer 36 of Nath seen in Figure 2C defines an upper surface, where the inner surface of top layer 36 defines an inner surface of the chamber 34. Further, the inner surface of bottom layer 37 seen in Figure 2B of Nath defines a lower surface of the chamber 34. The result of the combination of Cha with Nath is that the substrate 10 of Cha will now have the top and bottom layers 36 and 37 as taught by Nath to enclose the cell fixing well 20 such that when the ECM simulation material 70 is added, it will not fall through the bottom. 
Regarding claim 4, modified Cha further teaches a hydrogel polymerized in the chamber, the cells being receivable in the hydrogel, see claim 1 supra.
As described in [0080] of Cha (see claim 1 supra), it lists potential materials for the ECM simulation material 70 where it can include a hydrogel. 
Note: recitation that “the cells being receivable in the hydrogel” is an intended use of the hydrogel that does not add any additional structure to the hydrogel. If there is a hydrogel, it would be capable of receiving cells. As such, so long as the prior art teaches a hydrogel, it will read on the claims. 
However, it is noted that [0061] of Cha describes Figure 2 to show a cross-sectional view of the extra-cellular matrix taken from region A seen in Figure 1. Where [0064] of Cha states that the ECM simulation material 70 contains a plurality of types of human brain cells. 
Regarding claim 5, modified Cha teaches the microfluidic device of claim 4. Modified Cha further teaches wherein the rod is moveable between a first position wherein the rod is within the hydrogel polymerized in the chamber and a second position wherein the rod is removed from the chamber, see claim 1 supra.
It is understood that Figures 4 and 5 of Cha shows the micro-needle 60 (rod) in a first position, where in Figure 5 of Cha it shows the micro-needle 60 (rod) in the ECM simulation material 70. Then in Figure 6 of Cha shows the micro-needle 60 (rod) being removed from the ECM simulation material 70. The ECM simulation material 70 is understood to be the hydrogel. Figure 7 of Cha shows where the micro-needle 60 (rod) is fully removed, a second position. 
Regarding claim 6, modified Cha teaches the microfluidic device of claim 5. Modified Cha further teaches wherein the hydrogel defines a tubular passageway extending from the first gradient port and the second gradient port with the rod in the second position.
Figure 7 of Cha shows the substrate 10 when the channel 75 is fully formed and no longer has the micro-needle 60 inserted, where it is seen that the channel 75 is a tubular passageway that will extend from the first gradient port to the second gradient port (the outlet ports labeled in Figure 3 of Cha). 
Regarding claim 7, modified Cha teaches the microfluidic device of claim 6. Modified Cha further teaches wherein tubular passageway extends along an axis extending between the first and second sides of the chamber, the axis of the tubular passageway being closer to the first end of the chamber than the second end of the chamber.
It is seen that in Figure 7 of Cha, the labeled channel 75 is a tubular passageway that extends between first and second sides of the cell fixing well 20 (chamber), where the axis of the channel 75 is closer to the first end of the first end of the cell fixing well 20 (chamber) than the second end. From annotated Figure 1 supra for claim 1, it is understood that the axis of the channel 75 will extend between the first and second sides (solid rectangle and corresponding opposite side), and that the labeled channel 75 in Figure 7 will be closer to a first end of the chamber than the second end (the first end enclosed by the dashed rectangle, and the second end being the corresponding opposite side). 
Regarding claim 8, modified Cha teaches the microfluidic device of claim 1. Modified Cha does not teach wherein the first end of the chamber is defined by a generally arcuate first end wall.
It is seen in Figure 1 of Cha and described by [0028] that the cell fixing well 20 (chamber) is quadrangular in shape. 
However, in the analogous art of microfluidic devices and systems that are used to co-culture two or more cell types, Nath teaches a chamber that is understood to hold fluid, hydrogel, and/or air (Nath; [0004], [0046]). 
Specifically, it is seen in Figures 2A-2D that the chamber 34 has curved corners. The shape of the chamber is understood to be a choice that a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed shape is significant, see MPEP 2144.04 IV.B. 
It is understood that the cell fixing well 20 will now have the shape as seen for chamber 34 of Nath, where it is understood that all ends of the chamber 34 of Nath are curved. 
Regarding claim 9, modified Cha teaches the microfluidic device of claim 8. Modified Cha further teaches wherein the second end of the chamber is defined by a generally arcuate second end wall. 
It is understood that the cell fixing well 20 of Cha is now the same shape as the chamber 34 seen in Figures 2A-D taught by Nath. As such, all the walls of the cell fixing well 20 will now be curved. 
Regarding claim 10, modified Cha further teaches a first loading port extending from upper surface to the chamber at a location adjacent the first end of the chamber and a second loading port extending from upper surface to the chamber at a location adjacent the second end of the chamber.
It is understood that the substrate 10 of Cha has been modified such that it now has the upper layer and lower layer 36 and 37 taught by Nath such that when the ECM simulation material 70 is added it will not leak out. It is seen in Figure 2C of Nath that there is an inlet 38 and outlet 39. From Figure 2C and 2D of Nath, it is seen that the inlet 38 is closer to one of the long ends of the chamber 34 and the outlet 39 is closer to an opposite long end. It is understood that the inlet and outlet will be in a similar arrangement for the substrate 10 of Cha. Therefore, there will be a first loading port adjacent to a first end of the chamber (end enclosed in dashed rectangle supra), and a second loading port adjacent to a second end of the chamber (opposite end to the dashed rectangle supra). 

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nath (US-2018/0066220-A1) in view of Ingber (US-2011/0250585-A1).
Regarding claim 2, Nath teaches the microfluidic device of claim 1. Nath does teach where the chamber includes an inlet and an outlet 13 and 14 that introduces and removes fluid, hydrogel, and/or air in the chamber as seen in Figure 1A (inlet 38 and outlet 39 seen in Figures 2A-D of Nath) (Nath; [0046], [0047]). However, Nath does not teach a first plurality of diffusion ports extending into the upper surface of the body and communicating with the chamber, the first plurality of diffusion ports axially spaced along an axis extending though the first and second sides of the chamber.
In the same problem-solving area of delivering various materials to a system, Ingber teaches an organ mimic device (Ingber; [0038], [0068]).
Specifically, Ingber teaches a device 200 that includes a body 202 that has a plurality of ports (Ingber; [0077], Figures 2A-B). In Figure 2B of Ingber, a first outer body portion 204 includes one or more inlet fluid ports 210 that are connected to corresponding inlet apertures 211 located on the surface of body 202 (Ingber; [0078]). It is further described by [0082] of Ingber that the first portion 204 “includes one or more pressure inlet ports 214 and one or more pressure outlet ports 216 in which the inlet ports 214 are in communication with corresponding apertures 217 located on the outer surface of the device 100.” It is seen in Figure 2B that there are two inlet ports 214 and two outlet ports 216. In the annotated Figure 2B below that just shows the body portion 204, it is understood that the ports 214 and 216 on one side of the dashed line represents a first plurality of diffusion ports. 

    PNG
    media_image3.png
    198
    364
    media_image3.png
    Greyscale

It would have been obvious to one skilled in the art to modify the top layer of Nath such that it includes the pressure inlet ports and pressure outlet ports as taught by Ingber because Ingber teaches that the application of pressure creates a pressure differential that physiologically simulates mechanical force of living tissue-tissue interface (Ingber; [0020]). 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., added additional ports), and that in combination, each element merely would have performed the same function as it did separately (i.e., introduction of air in the chamber), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to combine the top layer of reference Nath with the ports of reference Ingber, since the result would have been predictable.
Regarding claim 3, modified Nath teaches the microfluidic device of claim 2. It is noted that claim 3 is being interpreted as being dependent on claim 2 instead of claim 1, see 112 rejection section supra. Modified Nath further teaches a second plurality of diffusion ports extending into the upper surface of the body and communicating with the chamber, the second plurality of diffusion ports axially spaced along an axis extending though the first and second sides of the chamber and parallel to the axis along which the first plurality of diffusion ports is axially spaced.
It is understood that the top layer of Nath has been modified such that it now has the plurality of inlet and outlet ports as taught by Ingber as described for claim 2 supra. From the annotated Figure 2B supra of Ingber, it is understood that there will be a plurality of ports on either side of the dashed line. Both sets of ports on either side of the dashed line will be axially spaced along an axis that extends through first and second sides of the chamber (long sides of chamber 34), and that the two sets of ports will be parallel to one another. 

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cha (US-2017/0211029-A1), and Nath (US-2018/0066220-A1), and in further view of Ingber (US-2011/0250585-A1).
Regarding claim 2, modified Cha teaches the microfluidic device of claim 1. Modified Cha does not teach a first plurality of diffusion ports extending into the upper surface of the body and communicating with the chamber, the first plurality of diffusion ports axially spaced along an axis extending though the first and second sides of the chamber. Cha has been modified with Nath such that it has top 36 and bottom 37 to enclose the substrate 10 of Cha, where Nath does teach where there is an inlet and an outlet 13 and 14 that introduces and removes fluid, hydrogel, and/or air in the chamber as seen in Figure 1A of Nath (inlet 38 and outlet 39 seen in Figures 2A-D of Nath) (Nath; [0046], [0047]). However, Nath does not teach a first plurality of diffusion ports extending into the upper surface of the body and communicating with the chamber, the first plurality of diffusion ports axially spaced along an axis extending though the first and second sides of the chamber.
In the same problem-solving area of delivering various materials to a system, Ingber teaches an organ mimic device (Ingber; [0038], [0068]).
Specifically, Ingber teaches a device 200 that includes a body 202 that has a plurality of ports (Ingber; [0077], Figures 2A-B). In Figure 2B of Ingber, a first outer body portion 204 includes one or more inlet fluid ports 210 that are connected to corresponding inlet apertures 211 located on the surface of body 202 (Ingber; [0078]). It is further described by [0082] of Ingber that the first portion 204 “includes one or more pressure inlet ports 214 and one or more pressure outlet ports 216 in which the inlet ports 214 are in communication with corresponding apertures 217 located on the outer surface of the device 100.” It is seen in Figure 2B that there are two inlet ports 214 and two outlet ports 216. In the screenshot Figure 2B provided below that just shows the body portion 204, it is understood that the ports 214 on one side of the dashed line C represents a first plurality of diffusion ports. 

    PNG
    media_image4.png
    191
    313
    media_image4.png
    Greyscale

It would have been obvious to one skilled in the art to modify the top layer of modified Cha such that it includes the pressure inlet ports and pressure outlet ports as taught by Ingber because Ingber teaches that the application of pressure creates a pressure differential that physiologically simulates mechanical force of living tissue-tissue interface (Ingber; [0020]). 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., added additional ports), and that in combination, each element merely would have performed the same function as it did separately (i.e., introduction of air in the chamber), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to combine the top layer of reference modified Cha with the ports of reference Ingber, since the result would have been predictable.
Regarding claim 3, modified Cha teaches the microfluidic device of claim 2. It is noted that claim 3 is being interpreted as being dependent on claim 2 instead of claim 1, see 112 rejection section supra. Modified Cha further teaches a second plurality of diffusion ports extending into the upper surface of the body and communicating with the chamber, the second plurality of diffusion ports axially spaced along an axis extending though the first and second sides of the chamber and parallel to the axis along which the first plurality of diffusion ports is axially spaced.
It is understood that the top layer of modified Cha has been modified such that it now has the plurality of inlet and outlet ports as taught by Ingber as described for claim 2 supra. From the provided screen shot of Figure 2B of Ingber above, it is understood that there is a plurality of ports on either side of the dashed line labeled C. Both sets of ports on either side of the dashed line C will be axially spaced along an axis extending through the first and second sides of the chamber (side enclosed by solid rectangle and corresponding side), and that the two sets of ports will be parallel to one another.

Claim(s) 8-9 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cha (US-2017/0211029-A1), and Nath (US-2018/0066220-A1), and in further view of Oviso (US-2009/0220948-A1). 
Regarding claim 8, if it is determined that modified Cha does not teach wherein the first end of the chamber is defined by a generally arcuate first end wall, in the analogous art of microfluidic devices for transmitting, enclosing, and analyzing a fluid sample, Oviso teaches where a microfluidic device includes a reaction chamber (Oviso; [0001], [0050]).
Specifically, Oviso teaches where reaction chamber(s) 15 “may be of any shape… Examples of such shapes include, but are not limited to rectangle, square, ovoid, circular and bottle-like shapes. Optionally, a shape of the reaction chamber(s) may be selected that avoids or prevents the formation of air bubbles during the process of filling with fluid sample 31. Examples of means to avoid the formation of air bubbles include, but are not limited to, straight or convex walls or wall portions and rounded corners.” (Oviso; [0066]). 
It would have been obvious to one skilled in the art to modify the shape of the cell fixing well of modified Cha such that it has rounded corners as taught by Oviso because Oviso teaches that rounded corners prevent the formation of air bubbles (Oviso; [0066]). 
It is understood that with rounded corners, the ends of the cell fixing well 20 (chamber) will be arcuate. 
Regarding claim 9, modified Cha teaches the microfluidic device of claim 8. Modified Cha further teaches wherein the second end of the chamber is defined by a generally arcuate second end wall, see claim 8 supra. 
It is understood that the corners of the cell fixing well 20 (chamber) of modified Cha will now be rounded as taught by Oviso, and will therefore be arcuate. 

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wong (US-2014/0142370-A1) teaches a method to form an artificial ECM/vessel that includes a rod inserted into a channel, a material to be used for the artificial ECM introduced into the cavity, after gelation, the rod is removed to leave a cylindrical channel in the hydrogel between two nozzles (Wong; [0017], Figure 4). 
	Rylander (US-2020/0115667-A1) teaches the fabrication of a single vessel microfluidic collagen platform that includes the steps of a tissue chamber being filled with collagen around a 22G needle, the collagen hydrogel with channel after polymerization and removal of the needle (Rylander; [0046], Figures 1A-1F). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796